Case 17-50323-jrs     Doc 68     Filed 12/06/17 Entered 12/06/17 08:10:01        Desc Main
                                 Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: December 5, 2017
                                                  _____________________________________
                                                              James R. Sacca
                                                        U.S. Bankruptcy Court Judge

 _______________________________________________________________



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE                                        :      CHAPTER 7
                                              :
 KRISTIE JACKSON STARGELL,                    :      CASE NO. 17-50323-JRS
                                              :
      Debtor.                                 :
 __ __ __ __ __ __ __ __ __ __ __             :   __ __ __ __ __ __ __ __ __ __ __
 CAPITAL ONE AUTO FINANCE, A                  :
 DIVISION OF CAPITAL ONE, N.A.,               :
                                              :
       Movant,                                :
                                              :      CONTESTED MATTER
 v.                                           :
                                              :
 KRISTIE JACKSON STARGELL,                    :
 Debtor;                                      :
 and S. GREGORY HAYS, Trustee,                :
                                              :
       Respondents.                           :
                                              :

                                          ORDER

       This matter came on for a reset hearing November 21, 2017, on the Motion for Relief

from Automatic Stay filed by Capital One Auto Finance, a division of Capital One, N.A.
Case 17-50323-jrs      Doc 68       Filed 12/06/17 Entered 12/06/17 08:10:01         Desc Main
                                    Document      Page 2 of 3



("Motion")("Movant"). Movant claims a security interest in Debtor's vehicle: 2010 Mercedes

Benz GLK350 (the "Collateral"). Movant, by counsel, filed a Certificate of Service and

contends proper service of the Motion. Neither Debtor nor Chapter 7 Trustee opposed the

Motion; accordingly, it is hereby

       ORDERED that the automatic stay imposed under 11 U.S.C. Section 362 is modified to

the extent necessary to allow Movant to recover and dispose of the Collateral in a

commercially reasonable manner, to pay the expenses of disposition and the lawful claim of

Movant, and to remit to Trustee any remaining sale proceeds; alternatively, if the disposition

results in a deficiency, Movant may amend its claim filed in this case, subject to objection. The

Court ORDERS that Rule 4001(a)(3) does not apply.

                                     [END OF DOCUMENT]

PREPARED and PRESENTED BY:                          NO OPPOSITION TO:
The Law Office of
LEFKOFF, RUBIN, GLEASON &                           Chapter 7 Trustee
RUSSO, P.C.
Attorneys for Movant

                                                    By:_____/s/_________with express
By:       /s/                                       permission
  Philip L. Rubin                                      S. Gregory Hays
  Ga. State Bar No. 618525                              Ga. State Bar No.
                                                    Suite 200
5555 Glenridge Connector                            3343 Peachtree Road, NE
Suite 900                                           Atlanta, GA 30326-1420
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
Case 17-50323-jrs       Doc 68   Filed 12/06/17 Entered 12/06/17 08:10:01   Desc Main
                                 Document      Page 3 of 3



                                  DISTRIBUTION LIST


Philip L. Rubin, Esq.
Lefkoff, Rubin, Gleason & Russo, P.C.
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342

Kristie Jackson Stargell
217 Saint Martins Lane SE
Mableton, GA 30216

A. Allen Hammond
122 South Main Street
Jonesboro, GA 30236

S. Gregory Hays
Chapter 7 Trustee
Suite 200
3343 Peachtree Road, NE
Atlanta, GA 30326-1420
